DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 49-51, 54, 58, 59 and 61 in the reply filed on 2/11/21 is acknowledged.
	Elected species: Ag-coated CU NPs.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 50 and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 50 recites, “The CNT-hybrid material according to claim 49 comprising a
filter …,” which is unclear. The word comprising means “including” or “composed of.” Does this mean the hybrid material includes a filter, or the filter includes the hybrid material?
	“The CNT-hybrid material” in claim 50 and other dependent claims lacks antecedent basis. It is also unclear whether the NPs integrated in claim 49 is the same as, or different from, the integrated particles in claim 50.


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claim 51 is rejected under 35 USC 112(d) as not further limiting. The filter pore size and density, already defined in claim 50, can have only two possibilities: uniform or variable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 49-51, 58, 59 and 61 are is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Avadh (US 2013/0015122).
	Avadh teaches a hybrid material membrane comprising carbon nanotubes which are bonded with metal or metal oxide nanoparticles (abstract). Metals include silver and titanium; titanium is as TiO2: see [0018], [0023], [0025], abstract and claim 10. Membrane has pores (implied; [0014]). Ti and TiO2 are listed in applicant’s table 3. Pores and porosity being uniform or variable: these are the only two possibilities; the pores in the Avadh membrane are variable. CNT’s are activated – thus having activated carbon [0024].

Claim(s) 49-51, 54, 58, 59 and 61 are is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Cooper et al (US 2014/018655) 
	Cooper teaches nanomesh filter comprising aligned carbon nanotubes with iron particles [0014], [0019], [0022] Ag-silver alloy (silver-coated copper at nanometer level would be an alloy), especially when using vapor depositions, etc., and layer-by-layer coating [0066]. Other nanoscale particles also included ([0069], [0070], [0073]). The metals of claims 58, 59 and 61 are included in [0063]. The filter has pores, and thus porosity [0040], [0041].

Allowable Subject Matter
	Combination of claims 49, 50 and 54 would be allowable after correcting for the 112 issues, with granulated activated carbon positively included.
	This structure is not taught by the references. Cooper does not teach granular activated carbon (GAC) in the filter.  Adding GAC, when CNT’s are present wouldn’t have been obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISHNAN S MENON/Primary Examiner, Art Unit 1777